UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1659


LAMIN Y. JATTA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 19, 2017                                      Decided: January 24, 2018


Before AGEE and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Anthony P. Nicastro,
Assistant Director, Jonathan Robbins, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lamin Y. Jatta, a native and citizen of The Gambia, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s decision denying his application for cancellation of removal. We

have thoroughly reviewed the record, including the transcript of Jatta’s merits hearing

before the immigration court and all supporting evidence. We conclude that the record

evidence does not compel a ruling contrary to the administrative factual findings, see 8

U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the agency’s

finding that Jatta gave false testimony for the purpose of obtaining an immigration

benefit and is therefore statutorily ineligible for cancellation of removal. Accordingly,

we deny the petition for review for the reasons stated by the Board. In re Jatta (B.I.A.

May 1, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                    PETITION DENIED




                                           2